Citation Nr: 9903160	
Decision Date: 02/03/99    Archive Date: 02/10/99

DOCKET NO.  98-10 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased rating for hypertension, 
currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Richard Giannecchini,  Associate Counsel






INTRODUCTION

The veteran had active military service from September 1971 
to May 1978.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal (VA Form 9) 
received within 60 days of the issuance of the Statement of 
the Case or within the remainder of the one-year period 
following notification of the decision being appealed.  The 
present appeal arises from a March 1998 rating decision in 
which the RO denied the veteran's increased rating for 
hypertension.  The disability was evaluated as 10 percent 
disabling, effective from May 1980.  The veteran filed an NOD 
in May 1998, and an SOC was issued the following month.  A 
substantive appeal was filed in June 1998.  The veteran did 
not request a personal hearing.  


FINDINGS OF FACT

1. All evidence necessary for an equitable disposition of the 
veteran's appeal has been obtained by the RO.  

2. On VA medical examination in December 1997, the veteran's 
blood pressure readings were recorded as 194/102 
(sitting), 181/108 (standing), and 184/110 (supine 
position); there was no clubbing, cyanosis or edema; and 
an EKG (electrocardiogram) showed normal sinus rhythm with 
normal axis and no ischemic STT wave abnormality. 

3. The evidence shows that the veteran's hypertension is not 
productive of diastolic pressure readings predominantly 
110 or more, or systolic pressure readings predominately 
200 or more.  


CONCLUSION OF LAW

The criteria for an evaluation greater than 10 percent for 
hypertension have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. § 4.1, 4.2, 4.7, 4.10, 4.104, 
Diagnostic Code 7101 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Basis

A review of the claims file reflects that the veteran was 
service connected for hypertension in an August 1978 rating 
decision.  The disability was evaluated as 10 percent 
disabling, effective from May 1978.  

In April 1983, the veteran was medically examined for VA 
purposes.  Recorded blood pressure readings during the 
examination were 160/94, 160/100, and 160/100.  The 
examiner's diagnosis was hypertensive vascular disease with 
suboptimal response to therapeutic management.  

In a May 1983 rating decision, the RO continued the veteran's 
disability rating for hypertension at 10 percent.  

Thereafter, in November 1997, the veteran filed a Statement 
in Support of Claim (VA Form 21-4138), requested an increased 
rating for hypertension.  The veteran noted that he had had 
several hypertensive episodes and changes in medication, and 
that his condition continued to worsen.  In support of his 
claim, he submitted discharge summaries and outpatient 
treatment records, in addition to laboratory and X-ray 
reports, from Richland Memorial Hospital, Northeast 
Diagnostic Imaging, Northeast Family Practice, Palmetto 
Pathology Services, an unidentified VA medical facility, C.S. 
Roche Biomedical Laboratories, and E.I. du Pont de Nemours & 
Company Medical Division.  These records were dated from 
October 1989 to March 1997.  The veteran also submitted 
copies of his service medical records.  A review of this 
evidence reveals the veteran was being treated with Cardizem 
and Hytrin.  In October 1989, the veteran was hospitalized at 
Richland Memorial Hospital with a hypertensive emergency.  On 
two separate occasions during the course of his stay, the 
veteran's blood pressure was recorded as 160/118 and 156/110.  
Subsequently, in September 1993, while he was being treated 
at Northeast Family Practice, the veteran's blood pressure 
was measured as 160/110.  It was noted that the reading was 
repeated using a large cuff, and the blood pressure was 
140/90.  Service medical records dated in May and July 1977 
note blood pressure readings of 158/110 and 174/110, 
respectively.  

In December 1997, the veteran was medically examined for VA 
purposes.  The veteran reported that his hypertension was 
being treated with Cardizem CD and Zestril.  On physical 
examination, normal S1 and S2 were noted without murmur, rub 
or gallop.  Apical impulse was medial to the midclavicular 
line.  In addition, there was no clubbing, cyanosis, or 
edema; and an EKG (electrocardiogram) revealed a normal sinus 
rhythm with normal axis and no ischemic STT wave abnormality.  
Recordings of the veteran's blood pressure were 194/102 
(sitting), 181/108 (standing), and 184/110 (supine position).  
The examiner's diagnosis was "Hypertension: Currently poorly 
controlled on present regimen.  The patient is asked to seek 
follow up with his primary physician for this problem."  

In a March 1998 rating decision, the RO confirmed and 
continued the veteran's disability rating for hypertension at 
10 percent.  

Subsequently, the veteran filed an NOD in May 1998, in which 
he contended that the blood pressure readings recorded on VA 
examination were subject to the ability of the individual 
taking the reading, and also affected by the use of a proper 
cuff size.  The veteran also noted that, with one of the 
blood pressure readings, he had only been 2mm Hg under the 
110 requirement.  He further reported that the three blood 
pressure readings had been done in less than five minutes, 
and that he did not feel he was afforded a proper blood 
pressure evaluation.  

In a subsequent substantive appeal (VA Form 9), dated in June 
1998, the veteran contended that 38 C.F.R. § 4.104, 
Diagnostic Code 7101, Note (1), requires that hypertension or 
isolated systolic hypertension must be confirmed by readings 
taken two or more times on at least three different days.  He 
also noted that over the years he had suffered from 
hypertensive crises, and had required hospitalization several 
times resulting from his condition.  

II.  Analysis

The veteran has submitted a well-grounded claim with the 
meaning of 38 U.S.C.A. § 5107(a).  See Murphy v. Derwinski, 1 
Vet.App. 78, 81 (1990); Gilbert v. Derwinski, 1 Vet.App. 49, 
55 (1990).  That is, the Board finds that he has submitted a 
claim which is plausible.  This finding is based on the 
appellant's assertion that his service-connected hypertension 
is more severe then previously evaluated.  Proscelle v. 
Derwinski, 2 Vet.App. 629 (1992).  The Board is also 
satisfied that all relevant evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained, and that no further assistance is required to 
comply with the duty to assist him as mandated by 38 U.S.C.A. 
§ 5107(a).

Disability evaluations are determined by the application of a 
schedule of rating which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. §§ 3.102, 
4.3, 4.7 (1998).  Where entitlement to compensation has 
already been established, and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet.App. 55, 58 
(1994); 38 C.F.R. §§ 4.1, 4.2 (1998).

The veteran's service-connected hypertension had assigned to 
it a 10 percent rating under 38 C.F.R. § 4.104 Diagnostic 
Code (DC) 7101, "Hypertensive vascular disease (hypertension 
and isolated systolic hypertension)."  Under this code, a 60 
percent rating is warranted if diastolic pressure is 
predominantly 130 or more; 40 percent, if diastolic pressure 
is predominantly 120 or more; 20 percent, if diastolic 
pressure is predominantly 110 or more, or systolic pressure 
is predominantly 200 or more; and 10 percent, if diastolic 
pressure is predominantly 100 or more, or systolic pressure 
is predominately 160 or more, or minimum evaluation for an 
individual with a history of diastolic pressure predominantly 
100 or more who requires continuous medication for control.  
Note (1) provides that hypertension or isolated systolic 
hypertension must be confirmed by readings taken two or more 
times on at least three different days.  For the purposes of 
this section, the term hypertension means that the diastolic 
blood pressure is predominantly 90 mm. or greater, and 
isolated systolic hypertension means that the systolic blood 
pressure is predominantly 160 mm. or greater with a diastolic 
blood pressure of less than 90 mm.  Note (2) requires that 
hypertension be evaluated due to aortic insufficiency or 
hyperthyroidism, which is usually the isolated systolic type, 
as part of the condition causing it rather than by a separate 
evaluation.

A review of the evidence reflects that medical records 
submitted by the veteran for the period of October 1989 to 
March 1997 reflect three occasions during which the veteran's 
diastolic blood pressure reached 110 or higher.  On VA 
examination in December 1997, the veteran's blood pressure 
readings were recorded as 194/102 (sitting), 181/108 
(standing), and 184/110 (supine position).  Thus, while we 
appreciate the veteran's sincere belief in the merits of his 
claim and that his hypertension has increased in severity, 
the Board finds a lack of actual objective findings which 
would support a rating assignment greater than 10 percent 
under DC 7101.  The veteran has not shown that his diastolic 
pressure is predominantly 110 or more, or systolic pressure 
is predominantly 200 or more, to warrant a 20 percent rating.  
Furthermore, since the veteran has not met the rating 
criteria for a 20 percent rating, we logically conclude he 
also does not meet the rating criteria for a 40 or 60 percent 
rating.  

In reaching this conclusion, we are aware of the various 
contentions raised by the veteran that his examination was 
inadequately conducted and cursory, and that a proper 
evaluation with regard to his hypertension would require 
measuring his blood pressure over a number of days.  The 
Board notes that we understand Note (1) of 38 C.F.R. § 4.104, 
DC 7101, as referenced by the veteran, to require the initial 
diagnosis of hypertension or isolated systolic hypertension, 
with respect to service connection, to be conducted two or 
more times on three different days.  In this instance, the 
veteran has already been diagnosed and service connected for 
hypertension.  Therefore, Note (1) is inapposite in this 
particular instance.

Furthermore, even if the Board were to accept the veteran's 
diastolic pressure reading of 108 as more approximating 110, 
which would reflect two readings in which the veteran's 
diastolic pressure was 110, there still would not be a 
predominant showing of diastolic blood pressure readings of 
110 or more.  As noted above, medical records submitted show 
only three instances between 1989 and 1997, two within an 
hour of each other in October 1989, in which the veteran's 
diastolic pressure has been 110 or more.  Therefore, a single 
showing on VA exam of two readings of diastolic pressure of 
110 or more would not necessarily establish a predominant 
showing as is required under the schedular criteria.  As for 
the veteran's claim that his VA examination was inadequate 
and cursory, we note that on review of the examination 
report, it appears the veteran's complaints were noted, 
factual findings made, and a medical conclusion reached.  
Thus, we see no reason why the veteran's VA medical 
examination in December 1997 should be found other than 
proper and adequate.  

In reaching this decision, the Board has considered the 
doctrine of reasonable doubt under 38 U.S.C.A. § 5107(b) and 
38 C.F.R. §§ 3.102, 4.3, but finds the evidence is not of 
such approximate balance as to warrant its application.  The 
preponderance of the evidence is determined to be clearly 
against the veteran's claim for a rating higher than 10 
percent at this time.


ORDER

A preponderance of the evidence is against an increased 
rating for hypertension, and the claim is denied.  


		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.




- 8 -


